United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-953
Issued: October 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2012 appellant filed a timely appeal from a February 23, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied an additional schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
14 percent impairment of the left arm for which he previously received a schedule award.
FACTUAL HISTORY
On July 7, 2003 appellant, then a 39-year-old clerk, filed an occupational disease claim
alleging that his federal job duties caused a left shoulder injury. OWCP accepted left shoulder
tendinitis and impingement. On February 12, 2004 appellant underwent arthroscopic repair of a
1

5 U.S.C. §§ 8101-8193.

labral tear of the left shoulder. He returned to modified duty on January 6, 2005. On February 1,
2005 appellant was granted a schedule award for 14 percent loss of use of the left arm, for a total
of 43.68 weeks to run from January 6 to November 7, 2005. He continued to work modified
duty.
On March 18, 2011 Dr. Andre J. Fontana, a Board-certified orthopedic surgeon,
performed a second arthroscopic procedure on appellant’s left shoulder, shaving of frayed
labrum and decompression acromioplasty. Appellant was placed on the periodic compensation
rolls. He returned to full-time modified duty on July 15, 2011. In a June 10, 2011 report,
Dr. Fontana stated that appellant was at maximum medical improvement. He advised that
appellant had 10 percent impairment of his shoulder in the past and as a result of his recent
surgery, had an additional 10 percent impairment.
On November 3, 2011 appellant filed a schedule award claim. In a September 22, 2011
report, Dr. Fontana noted that appellant reported that he still had some discomfort, especially
with overhead activities. He advised that on physical examination appellant was neurovascularly
intact. As a result of appellant’s employment injury, Dr. Fontana had 10 percent impairment but
now had another five percent, or a total 15 percent impairment. On October 27, 2011 he
reiterated that appellant had a five percent increase in left shoulder impairment. Dr. Fontana
diagnosed a history of impingement syndrome and work-related injury to the left shoulder.
In a November 16, 2011 report, Dr. Howard P. Hogshead, an OWCP medical adviser
Board-certified in orthopedic surgery, stated that maximum medical improvement was reached
on October 27, 2011. He noted that in a June 10, 2011 report, Dr. Fontana stated that appellant
had an additional 10 percent impairment, but in his later reports, he found only five percent
impairment. Dr. Hogshead stated that Dr. Fontana did not explain his impairment rating in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides).2 He provided a worksheet with an
impairment analysis under Table 15-5, Shoulder Regional Grid and found a class 1 impairment
for functional residual loss due to impingement syndrome, with a default impairment of three
percent. Dr. Hogshead applied the net adjustment formula, finding zero adjustment. He
concluded that, as appellant had previously received a schedule award for 14 percent impairment
of the left arm and now had 3 percent impairment, he was not entitled to an additional schedule
award.
By letter dated November 23, 2011, OWCP asked that Dr. Fontana provide an
impairment rating in accordance with the sixth edition of the A.M.A., Guides. In a December 8,
2011 report, Dr. Fontana advised that maximum medical improvement was reached as of
July 11, 2011. He reported that appellant continued to experience pain and had loss of range of
motion. In accordance with Table 15-5 of the sixth edition of the A.M.A., Guides, appellant had
four percent impairment as a result of shoulder pain, muscle or tendon. Since he could only
forward flex to about 155 degrees, he had an additional one percent impairment under Table
15-34, for a total five percent impairment of the left upper extremity.

2

A.M.A., Guides (6th ed. 2008).

2

In a February 17, 2011 report, Dr. James W. Dyer, an OWCP medical adviser and Boardcertified orthopedic surgeon, reviewed the record including Dr. Fontana’s December 8, 2011
report. He advised that, since appellant had previously received a schedule award for 14 percent
impairment of the left arm, the medical evidence did not establish greater impairment than that
previously awarded.
In a February 23, 2012 decision, OWCP found that appellant was not entitled to an
additional schedule award because the medical evidence did not establish a greater impairment to
his left arm.
LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition is to be used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).9 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
9

Id. at 385-419.

10

Id. at 411.

3

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.11
ANALYSIS
The Board finds that appellant has not established that he is entitled to an additional
schedule award for left upper extremity impairment. He was granted a schedule award for a 14
percent impairment of the left arm on February 1, 2005. By decision dated February 23, 2012,
OWCP found that appellant did not have left arm impairment greater than 14 percent, for which
he had received a schedule award.
Dr. Fontana, an attending orthopedic surgeon, advised on December 8, 2011 that, under
Table 15-5, appellant had four percent impairment as a result of shoulder pain, muscle or tendon.
He further indicated that, since appellant could only forward flex to about 155 degrees, he had an
additional one percent impairment under Table 15-34, for a total five percent impairment of the
left upper extremity. While the sixth edition of the A.M.A., Guides provides for an impairment
rating for loss of range of motion, under section 15.7, the sixth edition states that range of motion
is to be used as a stand-alone rating when other grids refer to this section or when no other
diagnosis-based sections for the upper extremity are applicable for impairment rating of a
condition.12 Table 15-5, marks the shoulder impairment diagnosis used by Dr. Fontana,
“Muscle/Tendon,” with an asterisk. This indicates that, if motion loss is present, the shoulder
impairment may alternatively be assessed using loss of range of motion.13 Dr. Fontana noted
that appellant had four percent impairment for shoulder pain under Table 15-5 for the
Muscle/Tendon diagnosis. A review of Table 15-5, Muscle/Tendon, history of painful injury,
indicates that the maximum impairment allowed is one percent, less than the four percent
indicated by the physician.14 Dr. Fontana did not address the grade modifiers found in section
15.3 of the A.M.A., Guides or apply the Net Adjustment Formula to his impairment rating under
Table 15-5. Regarding his analysis for loss of forward shoulder flexion, a review of Table 15-34
indicates that forward flexion of 155 degrees yields three percent impairment. Dr. Fontana did
not discuss the modifiers found in Table 15-35 or Table 15-36. The three percent left upper
extremity impairment due to loss of forward flexion is more favorable to appellant than the
diagnosis-based impairment found under Table 15-5 of one percent. However, as 3 percent is
less than the 14 percent previously awarded, OWCP properly found that appellant is not entitled
to an increased schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
12

A.M.A., Guides, supra note 2 at 461.

13

Id. at 401.

14

Id.

4

CONCLUSION
The Board finds that appellant has not established entitlement to a left upper extremity
schedule award greater than the 14 percent previously awarded.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

